Title: To George Washington from Fielding Lewis, 6 March 1776
From: Lewis, Fielding
To: Washington, George



Dear Sir
[Fredericksburg, Va.] March 6th 1776

In my last I informed you that I could give you no information relating to your demand against Baraud indeed I fear most of that Money will be lost as I have no Opinion of the Man who I suspect will take advantage of the times and not pay alltho’ it may be in his power; I can get no information about his circumstances he’s now living at Suffolk, or at Smithfield as I am informed I shall be at Wmsburg next Month when I shall do everything I can to secure the Money.
Our nine Regements are nearly compleat and our people seem to be fond of entring into the service Colo. Henry has resigned his Commisn which I beleive most people are well pleased with as his acquaintance in the Military service was little, Clinton has been here with his Men stay’d a few Days & is gone it’s said to So. Carolina & taken some of the Kings Ships that were here with him; We expect Lord Dunmore is recalled as he has offer’d his service and requests to be sent home as a mediator. Our Committee of Safety are too well acquainted with his Lordships abilitys and friendship for this Colony to intrust a matter of so much importance to one of his insignificancy, nor would they were his Abilitys ever so great take a step of that sort without the sanction of Congress; Norfolk is totally distroyed not one House remaining Gosport Mr Sprowls seat has shared the same fate Portsmouth is safe, we have men at the great Bridge & Kemps Landing, little for them to do. The opinion for independentcy

seems to be gaining ground. indeed most of those who have read the Pamphlet Common Sence say it’s unanswerable. Our Manufactory has not yet made one Musquet the Hands have been imployed in reparing the Old Gunns from the Magazeen which Ld Dunmore took the Locks from, and reparing the Gunns belonging to the several Companys that have passed th[r]o’ this Town, we have a great many Barrells ready forged which we are now preparing for the Stockers, our Men had the business to learn, begin to be expert at Lock making, about Thirty of which ⅌ week we now make that are equal to the English and what Barrells are ready I think are better.
The Tory Factors are leaving of us daily few will remain in a Month, or two, Mrs Lewis joins me in our Love to Mrs Washington & the Family I am Dear Sir your most Affectionate Humble Servant

Fielding Lewis


In my last I requested You would furnish George with any Cloths &ca he may have occasion for and yr Order should be paid for the amount on sight.

